¶29 (dissenting) — I respectfully dissent. The majority follows State v. Jackman, 125 Wn. App. 552, 104 P.3d 686 (2004), review granted, 155 Wn.2d 1007 (2005), in holding that it was manifest error to include the victim’s date of birth in jury instructions when the victim’s age is an element of the offense, but it holds that that error is subject to a constitutional harmless error test. This holding is in direct conflict with our previous holding in Jackman. I continue to believe that this comment is tantamount to directing a verdict on that element of the offense and that it infects the entire trial process. That would render it a structural error, not subject to a harmless error analysis. The rationale is adequately set forth in Jackman and need not be repeated here. I would reverse the conviction.
Petition for review granted and case remanded to the Court of Appeals at 157 Wn.2d 1012 (2006).